 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10
          GAVIN B. DAVIS,                            Case No. 18-cv-2824-BAS-AGS
11
                                      Plaintiff,     ORDER DENYING MOTION
12                                                   FOR RECONSIDERATION AND
                                                     MOTION TO RECUSE
13             v.
                                                     [ECF No. 58]
14        TIMOTHY G. O’CONNOR,
15                                  Defendant.
16
17           Plaintiff Gavin Davis’s case was low-numbered to this Court due to its
18   similarities to Plaintiff’s prior case, 17-cv-1997-BAS-AGS. Plaintiff moved to have
19   his case reassigned to Judge Barry T. Moskowitz. The Court denied the motion,
20   finding Plaintiff’s case was properly transferred to this Court under this Court and
21   Judge Burns’ discretion. (ECF No. 57.) Plaintiff now moves for reconsideration of
22   the order. (“Mot.,” ECF No. 58.) In the alternative, Plaintiff requests Judge Bashant
23   recuse herself from this case. (Id.)
24   I.      MOTION FOR RECONSIDERATION
25           First, Plaintiff moves for reconsideration of the Court’s prior order. District
26   courts have the authority to entertain motions for reconsideration of interlocutory
27   orders at any time before the entry of final judgment. See Fed. R. Civ. P. 59(e);
28   Amarel v. Connell, 102 F.3d 1494, 1515 (9th Cir. 1996); Balla v. Idaho State Bd. of

                                               –1–
 1   Corr., 869 F.2d 461, 465 (9th Cir. 1989). To determine the merits of a request to
 2   reconsider an interlocutory order, courts apply the standard required under a Rule
 3   59(e) reconsideration motion. See Hydranautics v. FilmTec Corp., 306 F. Supp. 2d
 4   958, 968 (S.D. Cal. 2003). Reconsideration is appropriate under Federal Rule of
 5   Civil Procedure 59(e) if: (1) the district court “is presented with newly discovered
 6   evidence,” (2) the district court “committed clear error or the initial decision was
 7   manifestly unjust,” or (3) “there is an intervening change in controlling law.” Sch.
 8   Dist. No. 1J, Multnomah Cty. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993); see
 9   also Allstate Ins. Co. v. Herron, 634 F.3d 1101, 1111 (9th Cir. 2011).
10         Here, Plaintiff argues the Court abused its discretion in low-numbering his
11   case and then denying his motion to reassign the case. The Court disagrees. District
12   court judges have “‘broad discretion” regarding the assignment or reassignment of
13   cases.” Badea v. Cox, 931 F.2d 573, 575 (9th Cir. 1991) (citing United States v.
14   Gray, 876 F.2d 1411, 1414 (9th Cir. 1989)). The Court (and Judge Burns) properly
15   determined Plaintiff’s case should be assigned to this Court pursuant to the low-
16   number rule of this district’s local rules. Plaintiff believes his case should have been
17   transferred to Judge Moskowitz because of an earlier case Plaintiff filed. The Court
18   finds the present case would not be properly low-numbered to Judge Moskowitz. See
19   Civ. L. R. 40.1(e). Further, Plaintiff argues he is prejudiced by the “consolidation”
20   of the present case and his prior case, 17-cv-1997. (Mot. 12.) The two cases have
21   not been consolidated. For the foregoing reasons, the Court finds no clear error or
22   abuse of discretion in its prior order and DENIES Plaintiff’s Motion on this ground.
23   II.   MOTION FOR RECUSAL
24         Plaintiff next moves for Judge Bashant to recuse herself from this case. Under
25   the federal recusal statutes, “[a]ny . . . judge . . . shall disqualify [her]self in any
26   proceeding in which h[er] impartiality might reasonably be questioned.” 28 U.S. C.
27   § 455(a). The judge shall also disqualify herself “[w]here [s]he has a personal bias
28   or prejudice concerning a party, or personal knowledge of disputed evidentiary facts

                                               –2–
 1   concerning the proceeding.” 28 U.S. C. §455(b)(1). In addition, where a party files
 2   “a timely and sufficient affidavit that the judge before whom the matter is pending
 3   has a personal bias or prejudice against him or in favor of any adverse party,” then
 4   the judge shall assign the case to another judge to hear such proceeding. 28 U.S.C. §
 5   144.
 6          Under both federal statutes, the substantive standard is “whether a reasonable
 7   person with knowledge of all the facts would conclude that the judge’s impartiality
 8   might reasonably be questioned.” Pesnell v. Arsenault, 543 F.3d 1038, 1043 (9th Cir.
 9   2008) (citations omitted). A “reasonable person” is defined as a “well-informed,
10   thoughtful observer,” as opposed to a “hypersensitive or unduly suspicious person.”
11   Clemens v. United States Dist. Ct. for the Cent. Dist. Of Cal., 428 F.3d 1175, 1178
12   (9th Cir. 2005) (quotations and citation omitted). “Rumor, speculation, beliefs,
13   conclusions, innuendo, suspicion, opinion, and similar non-factual matters” are not
14   enough to require recusal.” Id. (citing Nichols v. Alley, 71 F.3d 347, 351 (10th Cir.
15   1993)).
16          Ordinarily, the party must allege “facts that fairly support the contention that
17   the judge exhibits bias or prejudice directed toward a party that stems from an
18   extrajudicial source.” United States v. Sibla, 624 F.2d 864, 868 (9th Cir. 1980). This
19   “generally requires as the basis for recusal something other than rulings, opinions
20   formed[,] or statements made by the judge during the course of the trial.” United
21   States v. Holland, 519 F.3d 909, 914–15 (9th Cir. 2008). “[J]udicial rulings alone
22   almost never constitute a valid basis for a bias or partiality motion.” Liteky v. United
23   States, 510 U.S. 540, 555 (1994). In addition, [i]t has long been established … that
24   a party cannot force a judge to recuse him [or her]self by engaging in personal attacks
25   on the judge.” Standing Comm. On Discipline of the United States Dist. Court For
26   Cent. Dist. Of Cal. v. Yagman, 55 F.3d 1430, 1443 (9th Cir. 1995). “[I]n the absence
27   of a legitimate reason to recuse [her]self, a judge should participate in cases
28   assigned.” Holland, 519 F.3d at 912 (quotations and citations omitted).

                                               –3–
 1          Here, Plaintiff alleges Judge Bashant is biased against him and towards
 2   Defendant Unruh. Plaintiff claims Judge Bashant has “intimate knowledge” of the
 3   “facts on Defendant Unruh, his accomplices, his crimes, [and] his plea bargains.”
 4   (Mot. 5, 15.) This is inaccurate. Judge Bashant has no such knowledge and harbors
 5   no bias for or against any party to this action. 1 Plaintiff appears to be unhappy with
 6   orders made in his prior case, 17-cv-1997. (Id. at 12.) But judicial rulings are not a
 7   basis for recusal. See Liteky, 510 U.S. at 555 (holding “opinions formed by the judge
 8   on the basis of facts introduced or events occurring” in current or past proceedings
 9   “do not constitute a basis for a bias or partiality motion unless they display a deep-
10   seated favoritism or antagonism that would make fair judgment impossible”). The
11   Court’s rulings in Plaintiff’s cases are not contrary to law, let alone the product of
12   deep-seated favoritism.
13          Plaintiff attaches an affidavit to his Motion and claims it is sufficient to justify
14   disqualification pursuant to 28 U.S.C. § 144. In the affidavit, Plaintiff declares under
15   penalty of perjury that “the Facts and Factual Allegations” in his Motion “regarding
16   the bias, prejudice, favoritism, etc. of Judge Cynthia Bashant . . . are true and brought
17   in good faith.” (Mot. at Affidavit.) 2 But Plaintiff’s allegations are pure speculation
18   and do not “fairly support the contention that [this Court] exhibits bias or prejudice
19   directed toward [Plaintiff] that stems from an extrajudicial source.” United States v.
20   Sibla, 624 F.2d 864, 868 (9th Cir. 1980). Plaintiff’s Motion and accompanying
21   affidavit are legally insufficient and are another baseless attempt by Plaintiff to get
22   his case reassigned to another judge.
23          Upon examination of Plaintiff’s arguments, and in considering the facts of this
24
25   1
       Further, Plaintiff’s claim that he plans to call Judge Bashant as a witness in his case is bizarre and
26   has no basis. (Mot. 15.) Contrary to Plaintiff’s assertions, Judge Bashant has no “intimate
     knowledge of several material elements of the controversy stemming from her time in the mid-90s
27   with the Department of Justice as Chief Deputy of Narcotics.” (Id.)
     2
       The Affidavit is attached to the end of Plaintiff’s Motion and is page 23 per the CM/ECF pincite
28
     page numbers located at the top of the page.

                                                       –4–
 1   case, the Court concludes that there is no reason why a reasonable person with
 2   knowledge of all the facts would question the Court’s impartiality in this case. The
 3   Court finds no basis for recusal and DENIES Plaintiff’s Motion on this ground.
 4          Finally, the Court cautions Plaintiff that all information presented in an
 5   affidavit signed under penalty of perjury must be accurate. Falsely signing under
 6   penalty of perjury can carry significant consequences and Plaintiff is not to make
 7   such declarations unless he has a factual basis to support the accusations.
 8   III.   CONCLUSION
 9          For the foregoing reasons, the Court DENIES Plaintiff’s Motion. (ECF No.
10   58.)
11          IT IS SO ORDERED.
12   DATED: May 28, 2019
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              –5–
